             Case 2:21-cv-00076-JAD-NJK Document 15
                                                 11 Filed 03/23/21
                                                          03/19/21 Page 1 of 3
                                                                             4




 1    JENNIFER BERGH
      Nevada Bar No. 14480
 2    QUILLING SELANDER LOWNDS
 3    WINSLETT & MOSER, P.C.
      2001 Bryan Street, Suite 1800
 4    Dallas, Texas 75201
      Telephone: (214) 560-5460
 5    Facsimile: (214) 871-2111
      jbergh@qslwm.com
 6    COUNSEL FOR TRANS UNION LLC
 7
      **Designated Attorney for Personal Service**
 8    Trevor Waite, Esq.
      Nevada Bar No.: 13779
 9    6605 Grand Montecito Parkway, Suite 200
      Las Vegas, Nevada 89149
10

11                            IN THE UNITED STATES DISTRICT COURT

12                                  FOR THE DISTRICT OF NEVADA

13   JAMES EDWARD JONES,                                   Case No. 2:21-cv-00076-JAD-NJK

14                           Plaintiff,                    JOINT MOTION AND ORDER
     v.                                                    EXTENDING DEFENDANT TRANS
15                                                         UNION LLC’S TIME TO FILE AN
16   DESIGNED RECEIVABLE SOLUTIONS,                        ANSWER OR OTHERWISE
     INC., EQUIFAX INFORMATION SERVICES                    RESPOND TO PLAINTIFF’S
17   LLC, EXPERIAN INFORMATION                             COMPLAINT
     SOLUTIONS, INC., and TRANS UNION LLC,                 (FIRST REQUEST)
18

19                            Defendants.

20               Plaintiff James Edward Jones (“Plaintiff”) and Defendant Trans Union LLC (“Trans

21    Union”), by and through their respective counsel, file this Joint Motion Extending Defendant

22    Trans Union’s Time to File an Answer or Otherwise Respond to Plaintiff’s Complaint.

23               1.   On January 14, 2021, Plaintiff filed his Complaint. The current deadline for Trans

24    Union to answer or otherwise respond to Plaintiff’s Complaint is March 21, 2021.

25               2.    On March 19, 2021, counsel for Trans Union communicated with Plaintiff’s

26    counsel via email regarding an extension within which to file a response to the Complaint, and

27    Plaintiff’s counsel agreed to the extension.

28

                                                                                                           1
     4890629.1
             Case 2:21-cv-00076-JAD-NJK Document 15
                                                 11 Filed 03/23/21
                                                          03/19/21 Page 2 of 3
                                                                             4




 1               3.   The parties are actively discussing a potential early resolution of this case, and the

 2    parties believe an extension of this nature may save waste of the parties’ time and expense. The

 3    additional time will allow Plaintiff and Trans Union time to fully explore such early settlement

 4    discussions.

 5               4.   Moreover, Trans Union’s counsel will need additional time to review the

 6    documents and respond to the allegations in Plaintiff’s Complaint. This Joint Motion is made

 7    in good faith and not for the purposes of delay.

 8               5.   Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 9    otherwise respond to Plaintiff’s Complaint up to and including April 4, 2021. This is the first

10    motion for extension of time for Trans Union to respond to Plaintiff’s Complaint.

11    Dated this 19th day of March 2021.

12                                                   QUILLING SELANDER LOWNDS
                                                     WINSLETT & MOSER, P.C.
13
                                                     /s/ Jennifer Bergh
14
                                                     Jennifer Bergh
15                                                   Nevada Bar No. 14480
                                                     2001 Bryan Street, Suite 1800
16                                                   Dallas, Texas 75201
                                                     Telephone: (214) 560-5460
17                                                   Facsimile: (214) 871-2111
18                                                   jbergh@qslwm.com
                                                     Counsel for Trans Union LLC
19

20                                                   COGBURN LAW OFFICES
21
                                                     /s/ Erik W. Fox
22                                                   Jamie S Cogburn
                                                     Nevada Bar No. 8409
23                                                   jsc@cogburncares.com
                                                     Erik W. Fox
24                                                   Nevada Bar No. 8804
                                                     ewf@cogburncares.com
25                                                   Cogburn Law Offices
                                                     2580 St. Rose Parkway, Suite 330
26                                                   Henderson, NV 89074
27                                                   (702) 748-7777
                                                     (702) 966-3880 Fax
28                                                   Counsel for Plaintiff

                                                                                                           2
     4890629.1
             Case 2:21-cv-00076-JAD-NJK Document 15
                                                 11 Filed 03/23/21
                                                          03/19/21 Page 3 of 3
                                                                             4




 1                                               ORDER

 2               The Joint Motion for Extension of Time for Trans Union LLC to file an answer or

 3    otherwise respond to Plaintiff’s Complaint is so ORDERED AND ADJUDGED.

 4               Dated: March 23, 2021
                 Dated this ______ day of ______________________ 2021.
 5

 6

 7                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                               3
     4890629.1
